UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: July2, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-141699-05 YCC HOLDINGS LLC (Exact name of registrant as specified in its charter) DELAWARE 20-8284193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) YANKEE HOLDING CORP. (Exact name of registrant as specified in its charter) DELAWARE 20-8304743 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 YANKEE CANDLE WAY SOUTH DEERFIELD, MASSACHUSETTS 01373 (Address of principal executive office and zip code) (413) 665-8306 (Registrant’s telephone number, including area code) Indicate by check mark whether each registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that such registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YCC Holdings LLC YesoNo x Yankee Holding Corp.YesoNox Yankee Holding Corp. is a voluntary filer of reports required of companies with public securities under Section13 or 15(d) of the Securities Exchange Act of 1934, and we will have filed all reports which would have been required of it during the past 12 months had it been subject to such provisions. Indicate by check mark whether each registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that such registrant was required to submit and post such files). YCC Holdings LLCYes xNoo Yankee Holding Corp.Yes xNo o Table of Contents Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. YCC Holdings LLC Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smaller Reporting Company o Yankee Holding Corp. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smaller Reporting Company o Indicate by check mark whether either registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox YCC Holdings LLC does not issue common stock but has one member’s interests issued and outstanding.YCC Holdings LLC’s sole member is Yankee Candle Investments LLC. As of August 6, 2011, there were 497,981 shares of Yankee Holding Corp. common stock, $0.01 par value, outstanding, all of which are owned by YCC Holdings LLC. Yankee Holding Corp. meets the conditions set forth in General Instruction (H)(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. 2 Table of Contents Explanatory Note This quarterly report is a combined report of YCC Holdings LLC (“YCC Holdings”) and Yankee Holding Corp. (“Holding Corp.”), a direct 100% owned subsidiary of YCC Holdings. Unless the context indicates otherwise, any reference in this report to the “Companies,” “we,” “us” and “our” refers to YCC Holdings together with its direct and indirect subsidiaries, including Holding Corp The principal subsidiary of YCC Holdings and Holding Corp. is The Yankee Candle Company, Inc. (together with its subsidiaries, “Yankee Candle”).Substantially all of the operating results of YCC Holdings and Holding Corp. are derived from the operating results of Yankee Candle.Where information or an explanation is provided that is substantially the same for each company, such information or explanation has been combined.Where information or an explanation is not substantially the same for each company, we have provided separate information and explanation.In addition, separate financial statements for each company are included in Part I, Item 1. Note Regarding Forward-Looking Statements This quarterly report contains a number of forward-looking statements. Any statements contained herein, including without limitation statements to the effect that together the Companies or their management “believes”, “expects”, “anticipates”, “plans” and similar expressions, that relate to prospective events or developments should be considered forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. There are a number of important factors that could cause our actual results to differ materially from those indicated by such forward-looking statements. These factors include, without limitation, those set forth below in “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Future Operating Results”. Management undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Table of Contents Item Page Part I. Financial Information Item1. Financial Statements - Unaudited YCC Holdings LLC Condensed Consolidated Balance Sheets as of July 2, 2011 and January1, 2011 4 Condensed Consolidated Statements of Operations for the Thirteen Weeks Ended July 2, 2011 and July3, 2010 5 Condensed Consolidated Statements of Operations for the Twenty-Six Weeks Ended July 2, 2011 and July3, 2010 6 Condensed Consolidated Statements of Changes in Member’s Equity (Deficit) for the Twenty-Six Weeks Ended July 2, 2011 and July 3, 2010 7 Condensed Consolidated Statements of Cash Flows for the Twenty-Six Weeks Ended July 2, 2011 and July3, 2010 8 Yankee Holding Corp. Condensed Consolidated Balance Sheets as of July 2, 2011 and January1, 2011 9 Condensed Consolidated Statements of Operations for the Thirteen Weeks Ended July 2, 2011 and July3, 2010 10 Condensed Consolidated Statements of Operations for the Twenty-Six Weeks Ended July 2, 2011 and July3, 2010 11 Condensed Consolidated Statements of Changes in Stockholder’s Equity for the Twenty-Six Weeks Ended July 2, 2011 and July 3, 2010 12 Condensed Consolidated Statements of Cash Flows for the Twenty-Six Weeks Ended July 2, 2011 and July3, 2010 13 YCC Holdings LLC and Yankee Holding Corp.Notes to Condensed Consolidated Financial
